Citation Nr: 1707475	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-42 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The appellant is the widow of a Veteran who had active service from November 1959 to December 1960 and from November 1961 to August 1962; he died in August 2007. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for the cause of the Veteran's death and denied the reopening of a claim for service connection for COPD for purposes of accrued benefits.

A January 2009 rating decision denied entitlement to DIC benefits under 38 U.S.C.A. § 1151 .

In September 2008, the appellant testified before a local hearing officer at the RO.  A transcript of the hearing is of record.  In March 2012, the appellant testified at a hearing at the RO before a Veterans Law Judge.  A transcript of this testimony has also been associated with the claims file. 

In a September 2012 decision, the Board found that new and material evidence had been received to reopen the previously denied claim of service connection for COPD for purposes of accrued benefits.  The Board also denied the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1151.  The Board also indicated that it was adding the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 to more accurately reflect the appellant's claims.  The Board then remanded the newly reopened claim of service connection for COPD for accrued benefits; service connection for the cause of death; and DIC benefits under 38 U.S.C.A. § 1318 for further development.  

The requested development was performed and a supplemental statement of the case was issued in December 2015 addressing the previously remanded issues.  

In December 2016, the Board informed the appellant that the Veterans Law Judge who performed the March 2012 Board hearing was no longer employed by the Board and provided the appellant with several different options as it related to the testimony taken in March 2012.  

In a January 2017 response, the appellant indicated that she wanted another Board hearing and that she would like the hearing to be in person at the local VARO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2012, the appellant testified at a hearing at the RO before a Veterans Law Judge.  A transcript of this testimony is associated with the claims file. 

In December 2016, the Board informed the appellant that the Veterans Law Judge who performed the March 2012 Board hearing was no longer employed by the Board and provided the appellant with several different options as it related to the testimony taken in March 2012.  

In a January 2017 response, the appellant indicated that she wanted another Board hearing and that she would like the hearing to be in person at the local RO.  

As a result of the appellant's request, she should be scheduled for a Travel Board hearing at the RO.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the Jackson, Mississippi, RO before a Veterans Law Judge.  A copy of the notice sent to the appellant with regard to the hearing should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

